Fourth Court of Appeals
                                 San Antonio, Texas
                                      March 13, 2014

                                    No. 04-13-00293-CV

                        IN THE INTEREST OF N.J.D. A CHILD,

                From the 216th Judicial District Court, Bandera County, Texas
                                 Trial Court No. FL-11-356
                        Honorable M. Rex Emerson, Judge Presiding


                                      ORDER
        Upon certification to the entire court pursuant to Rule 16.3(b) of the Texas Rules of
Appellate Procedure, the remaining justices have unanimously voted to deny the motion to
recuse Justice Rebeca Martinez. Accordingly, the motion is DENIED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court